                                         Case 5:17-cv-00220-LHK Document 1445 Filed 01/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE HIGH PRIORITY
                                                                                             OBJECTIONS FOR JANUARY 28, 2019
                                  14             v.
                                                                                             Re: Dkt. Nos. 1434, 1435
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”) and responses, ECF No. 1435, and Qualcomm Incorporated’s (“Qualcomm”) HPOs and

                                  20   responses, ECF No. 1434, for January 28, 2019, day 10 of the trial. Having considered the parties’

                                  21   briefs, the relevant law, the Federal Rules of Evidence, and balancing the factors set forth in

                                  22   Federal Rule of Evidence 403, the Court rules as follows:
                                        FTC Objections                                   Ruling
                                  23
                                        Yooseok Kim, Samsung
                                  24    FTC HPO #1: Qualcomm’s completeness              SUSTAINED.
                                        designation of Kim Dep. 32:2-19
                                  25    Injung Lee, Samsung
                                        FTC HPO #2: Qualcomm completeness
                                  26    designations
                                  27    Lee Dep. 72:19-20                                OVERRULED.

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 28, 2019
                                         Case 5:17-cv-00220-LHK Document 1445 Filed 01/25/19 Page 2 of 2



                                        Lee Dep. 73:19-21, 73:24-74:1, 74:9-11, 74:14 SUSTAINED
                                   1

                                   2    Qualcomm Objections
                                        Richard Blaylock, ZTE
                                   3    Qualcomm HPO #1: Blaylock Testimony          OVERRULED.
                                        Seungho Ahn, Samsung
                                   4    Qualcomm HPO #2: Ahn Dep. 103:19,            OVERRULED, but may not be admitted for
                                   5    103:22-104:18                                the truth of the matter asserted.
                                        Injung Lee, Samsung
                                   6    Qualcomm HPO #3: Lee Dep. 72:14-18,          OVERRULED.
                                        74:16-25, 75:5-9
                                   7
                                       IT IS SO ORDERED.
                                   8
                                       Dated: January 25, 2019
                                   9
                                                                                ______________________________________
                                  10                                            LUCY H. KOH
                                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                             2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 28, 2019
